DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response for Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-25) and Species 1 (Figures 3A-3B) in the reply filed on 11/15/2022 is acknowledged. Claims 11-15, 18, 19, 22 and 24 read on the elected invention. 
Claims 16-17, 20-21, 23, 25 and 26-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. Election was made without traverse in the reply filed on 11/15/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the claim recites the limitation “the first arm” in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Regarding claim 12, the claim recites the limitation “the second arm” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Regarding claim 15, the claim recites the limitation “the first and second arm members” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 13-14 are rejected due to being dependent on a rejected claim as indicated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US Pub No. 2010/0057108) in view of Weitzner (US Pub No. 2004/0176751) and further in view of Stefanchik (US Pub No. 2006/0224184).

    PNG
    media_image1.png
    407
    854
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    449
    629
    media_image2.png
    Greyscale









Regarding claim 11, Spivey discloses (Figures 2-5F) a stitching device (14) (Figure 2) that includes an end effector (204), the end effector including a first jaw member (see annotated figure above) and a second jaw member (see annotated figure above), the first and second jaw members positioned to move between open (Figure 2) and closed states (Figure 4A); a needle (202) comprising: a first end portion (206) (Figure 3); a second end portion (208) (Figure 3); and a connecting portion (see annotated figure above) for joining the first and second end portions (Figure 3).
	Spivey fails to disclose the stitching device being robotically actuatable. 
Weitzner, in the same field of endeavor, teaches a robotic system (Figure 1) that includes a robotically actuatable stitching device (Figure 3) (Paragraphs 0046 and 0064). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stitching device of Spivey to have been a robotically actuatable stitching device as taught by Weitzner, in order to facilitate performing the surgical procedure with greater precision and accuracy (Weitzner, Paragraph 0008). 
Spivey also fails to disclose the needle being movable between a first position having a first length and a second position having a second length that is greater than the first length and the connecting portion configured to enable the needle to move from the first position to the second position.
Stefanchik, in the same field of endeavor, teaches (Figures 2-4) a stitching needle (70) that is movable between a first position (Figure 4) having a first length and a second position (Figure 3) having a second length that is greater than the first length (Paragraphs 0032 and 0039) and the needle including a connecting portion (middle of the needle 70 as shown in Figure 2) with notches (84) configured to enable the needle to move from the first position (Figure 4) to the second position (Figure 3) (Paragraphs 0032 and 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Spivey to be movable between a first position having a first length and a second position having a second length that is greater than the first length and for the connecting portion to include notches to enable the needle to move from the first position to the second position as taught by Stefanchik, in order to deform the needle to a closed circle to prevent the needle from being accidentally removed from the body (Stenfanchik, Paragraphs 0032 and 0039).
Regarding claim 15, Spivey modified by Weitzner and Stefanchik further discloses wherein the first and second arm members (Stefanchik, 76 and 78) (Figure 2) are selectively engageable with one another to maintain the first and second end portions in a first configuration (Stefanchik, Figure 4).
	Regarding claim 18, Spivey modified by Weitzner and Stefanchik further discloses wherein the first jaw member includes a first needle receiving recess (Spivey, first 756) (Figure 7) and the second jaw member includes a second needle receiving recess (Spivey, second 756) (Figure 7), the second needle receiving recess having a different configuration than the first needle receiving recess (curved in a different plane as shown in Figure 7 of Spivey) (Paragraph 0030).




Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US Pub No. 2010/0057108) in view of Stefanchik (US Pub No. 2006/0224184).
Regarding claim 22, Spivey discloses (Figures 2-5F) a stitching device (14) (Figure 2) that includes an end effector (204), the end effector including a first jaw member (see annotated figure above for claim 11) and a second jaw member (see annotated figure above for claim 11), the first and second jaw members movable relative to each other between open (Figure 2) and closed states (Figure 4A) in response to actuation thereof (Paragraph 0022); a needle (202) comprising: a first end portion (206) (Figure 3); a second end portion (208) (Figure 3); and a connecting portion (see annotated figure above for claim 11) for joining the first and second end portions (Figure 3). 
Spivey fails to disclose the needle being movable between a first position having a first length and a second position having a second length that is greater than the first length and the connecting portion configured to enable the needle to move from the first position to the second position.
Stefanchik, in the same field of endeavor, teaches (Figures 2-4) a stitching needle (70) that is movable between a first position (Figure 4) having a first length and a second position (Figure 3) having a second length that is greater than the first length (Paragraphs 0032 and 0039) and the needle including a connecting portion (middle of the needle 70 as shown in Figure 2) with notches (84) configured to enable the needle to move from the first position (Figure 4) to the second position (Figure 3) (Paragraphs 0032 and 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Spivey to be movable between a first position having a first length and a second position having a second length that is greater than the first length and for the connecting portion to include notches to enable the needle to move from the first position to the second position as taught by Stefanchik, in order to deform the needle to a closed circle to prevent the needle from being accidentally removed from the body (Stenfanchik, Paragraphs 0032 and 0039).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.








Claims 11-15, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7 and 9 of U.S. Patent No. 10,709,442. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
 Claims
16/887,171
11
12
13
14
15
22
24
Claims
Patent 10,709,442
1, 4
1
2, 6
7
2, 9
1, 4
2, 6





Allowable Subject Matter
 Claims 12-14, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also, if they overcome the 112 rejection and the nonstatutory double patenting rejection, set forth in this Office Action.
The following is an examiner's statement of reasons for indicating allowable
subject matter:
The prior art of record fails to disclose or render obvious the combination of
features as claimed. In particular, the prior art of record fails to disclose the first arm member being secured to the second arm member by a pivot pin, the first end portion configured to pivot about the pivot pin relative to the second end portion (claim 12), wherein the second needle receiving recess is configured to deflect the second end portion of the needle axially so that the needle moves from the second position to the first position (claim 19) and also, fails to disclose the first arm member includes a protuberance and the second arm member includes a recess, the protuberance and the recess configured to selectively engage each other to at least temporarily lock the first and second end portions of the needle in an aligned configuration (claim 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771